MEMORANDUM **
Agustín Molina, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying his application for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction under 8 U.S.C. § 1252, and we review the IJ’s decision as the final agency determination, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review constitutional claims de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review in part, and grant it in part.
Molina’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche. See 350 F.3d at 849-52.
The Ninth Circuit has identified three factors to be considered in determining whether the denial of a continuance was an abuse of discretion: (1) the inconvenience to the immigration court; (2) whether the need for a continuance is based on the alien’s unreasonable conduct; and (3) the length and number of continuances that were previously granted. See Baires v. INS, 856 F.2d 89, 92-93 (9th Cir.1988). Because we cannot apply these factors to the incomplete record before us, we remand to the BIA with instructions to remand to the IJ so that she may set forth the evidence in the record upon which she relies to reach her conclusion.
PETITION FOR REVIEW GRANTED; REMANDED WITH INSTRUCTION.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.